[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTED DECISION/CLARIFYING DECISION
The court intended to award $1.00 per year to the defendant wife by way of alimony, not to the plaintiff husband, and therefore corrects the error in paragraph 10 of its decision dated June 22, 1999 by deleting paragraph 10 of the June 22, 1999 decision and substituting the following in lieu thereof:
         "10. The defendant is awarded the sum of one dollar ($1.00) per year periodic alimony. No alimony is awarded to the plaintiff."
Flynn, J.